DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 7-8, 13, and 20 are objected to because of the following informalities:
Claim 1 recites the limitation “hydrated pulses” in lines 2-3.  It appears the claim should recite “a plurality of hydrated pulses” in order to maintain consistency with “hydrating a plurality of raw pulses” recited in Claim 1, line 2.
Claim 1 recites the limitation “a predetermined hydrated moisture content of 50% to about 75% by weight” in lines 3-4.  It appears the claim should recite “ a predetermined hydrated moisture content of about 50% to about 75% by weight” to maintain consistency with the disclosure (Specification, Paragraph [0047]).
Claim 1 recites the limitation “a crisping temperature in the range of 265°F to about 490°F” in lines 5-6.  It appears the claim should recite “a crisping temperature in the range of about 265°F to about 490°F” to maintain consistency with the disclosure (Specification, Paragraph [0037]).
Claim 1 recites the limitation “the raw pulses” in line 7.  It appears the claim should recite “the plurality of raw pulses” in order to maintain consistency with “a plurality of raw pulses” recited in Claim 1, line 2.
Claim 2 recites the limitation “the raw pulses” in line 2.  It appears the claim should recite “the plurality of raw pulses” in order to maintain consistency with “a plurality of raw pulses” recited in Claim 1, line 2.
Claim 7 recites the limitation “draining the hydrated pulses” in lines 1-2.  It appears the claim should recite “draining the plurality of hydrated pulses” in order to maintain consistency with “hydrating a plurality of raw pulses” recited in Claim 1, line 2.
Claim 8 recites the limitation “quick cooling the hydrated pulses” in lines 1-2.  It appears the claim should recite “quick cooling the plurality of hydrated pulses” in order to maintain consistency with “hydrating a plurality of raw pulses” recited in Claim 1, line 2.
Claim 13 recites the limitation “the raw pulse” in line 1.  It appears the claim should recite “the plurality of raw pulses” in order to maintain consistency with “a plurality of raw pulses” recited in Claim 1, line 2.
Claim 20 recites the limitation “hydrated pulses” in line 2.  It appears the claim should recite “a plurality of hydrated pulses” in order to maintain consistency with “hydrating a plurality of raw pulses” recited in Claim 20, line 2.
Claim 20 recites the limitation “a predetermined hydrated moisture content of 50% to about 75% by weight” in lines 3-4.  It appears the claim should recite “ a predetermined hydrated moisture content of about 50% to about 75% by weight” to maintain consistency with the disclosure (Specification, Paragraph [0047]).
Claim 20 recites the limitation “a crisping temperature in the range of 265°F to about 490°F” in lines 5-6.  It appears the claim should recite “a crisping temperature in the range of about 265°F to about 490°F” to maintain consistency with the disclosure (Specification, Paragraph [0037]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “crispy pulses” in line 6.  It is unclear if this refers to “crispy pulses” recited in Claim 1, line 1 or to entirely different crispy pulses.  For purposes of examination Examiner interprets the claim to refer to the same crispy pulses.
Claim 2 recites the limitation “wherein the cooking comprises cooking the soaking pulses to produce the hydrated pulses” in lines 3-4.  It is unclear how cooking soaked pulses produces hydrated pulses.  It is also unclear if multiple cooking steps are being conducted.
Claim 12 recites the limitation “a crispy pulse density” in lines 1-2.  It is unclear if this refers to “a crispy pulse density” recited in Claim 1, line 6 or to an entirely different crispy pulse density.  For purposes of examination Examiner interprets the claim to refer to the same crispy pulse density.
Claim 15 recites the limitation “wherein an overall shape of the crispy pulse is still recognizable as a complete pulse” in liens 1-3.  It is unknown what constitutes a “complete pulse.”  Additionally, it is unclear what the phrase “still recognizable as a complete pulse” means.
Claim 16 recites the limitation “the crispy pulses have a popped shape still recognizable as a complete pulse” in lines 2-3.  It is unknown what constitutes a “complete pulse.”  Additionally, it is unclear what the phrase “still recognizable as a complete pulse” means.
Claim 20 recites the limitation “the raw pulses” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claim 3-10, 13-14, and 17-18 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-10, 12-18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Sterner et al. US 6,090,433, does not disclose or reasonably suggest a process of producing crispy pulses comprising hydrating a plurality of raw pulses comprising cooking to produce a plurality of hydrated pulses and crisping the plurality of hydrated pulses at a crisping temperature in the range of 265°F to about 490°F to produce the plurality of crispy pulses.  Instead, Sterner et al. teaches dehydrating legume pulses in air temperatures up to 235 degrees Fahrenheit (‘433, Column 2, lines 56-67) (‘433, Column 5, lines 16-28).  Sterner et al. does not disclose or teach crisping the plurality of hydrated pulses at a temperature in the range of 265°F to about 490°F as recited in independent Claims 1 and 20.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to the rejections to 35 USC 102(a)(2) and 35 USC 103(a) have been fully considered and are persuasive.  The rejections to 35 USC 102(a)(2) and to 35 USC 103(a) to Sterner et al. have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792